Name: Commission Regulation (EEC) No 1887/92 of 8 July 1992 fixing the import levy on molasses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/34 Official Journal of the European Communities 9 . 7. 92 COMMISSION REGULATION (EEC) No 1887/92 of 8 July 1992 fixing the import levy on molasses THE COMMISSION OF THE EUROPEAN COMMUNITIES, frontier crossing point for calculating cif prices for sugar 0 ; Having regard to the Treaty establishing the European Economic Community, Whereas this price must be based on the most favourable purchasing opportunities on the world market established for each product on the basis of quotations or prices on that market adjusted for any deviation from the standard quality for which the threshold price is fixed ; whereas the standard quality for molasses was defined by Regulation (EEC) No 785/68 of the Commission of 26 June 1968 determining the standard quality and laying down detailed rules for calculating the cif price for molasses (6) ; Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 61 /92 (2), and in particular Article 16 (8) thereof, Whereas Article 16(1 ) of Regulation (EEC) No 1785/81 provides for charging a levy on imports of the products listed in Article 1 ( 1 ) (c) of that Regulation ; Whereas, when the most favourable purchasing opportu ­nities on the world market are being established, the Commission must take account of all available informa ­ tion on offers on the world market, on quotations on the exchanges which are important for world trade, on prices recorded on important third-country markets and on sales concluded in international trade of which it has know ­ ledge, either directly or through the agency of the Member States ; whereas, under the terms of Article 7 of Regulation (EEC) No 785/68 , the Commission may for this purpose take an average of several prices as a basis, provided this average can be regarded as being representa ­ tive of actual market trends : Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (3), no levies shall apply on imports of products originating in the overseas countries and territories ; whereas, pursuant to Article 101 (4) of the abovementioned Decision, a special amount shall be charged on imports of certain products originating in the overseas countries and territories in order to prevent products originating from these countries and territories from receiving more favourable treatment than similar products imported from Spain or Portugal into the Community as constituted on 31 December 1985 ; Whereas the Commission must disregard information ifthe goods concerned are not of sound and fair marketable quality or if the price quoted in an offer relates to a small quantity and is not representative of the market ; whereas offer prices which can be regarded as not representative of actual market trends must also be disregarded ; Whereas the import levy on molasses must be equal to the threshold price less the cif price ; whereas the threshold price for molasses was fixed by Council Regula ­ tion (EEC) No 1 748/92 (4) fixing, for the 1992/93 marke ­ ting year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal ; Whereas any prices or offer taken into consideration which are not for delivery cif Rotterdam must be adjusted, account being taken in particular of the differences in the cost of transporting the goods between the port of loading and the port of destination and between the port of loading and Rotterdam ; Whereas the cif price for molasses is calculated by the Commission for a Community frontier crossing point which was fixed at Rotterdam by Regulation (EEC) No 431 /68 of the Council of 9 April 1968 determining the standard quality for raw sugar and fixing the Community Whereas, if information on molasses of the standard quality is to be comparable, prices must, depending on the quality of the molasses offered, be increased or reduced in the light of the results obtained by applying Article 6 of Regulation (EEC) No 785/68 ; (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 6, 11 . 1 . 1992, p. 19. (3) OJ No L 263, 19 . 9 . 1991 , p. 1 . (*) OJ No L 180, 1 . 7. 1992, p. 13 . 0 OJ No L 89, 10. 4. 1968 , p. 3 . (6) OJ No L 145, 27. 6. 1968, p. 12. 9 . 7. 92 No L 189/35Official Journal of the European Communities in the last subparagraph of Article 3 (1 ) of Council Regulation (EEC) No 1 676/85 (3), as last amended by Regulation (EEC) No 2205/90 (4),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 7 July 1992, Whereas the cif price may, by way of exception, be left unchanged for a limited period if the offer price which served as a basis for the previous calculation of the cif price is not available to the Commission and if the offer prices which are available and which appear not to be sufficiently representative of actual market trends would entail sudden and considerable changes in the cif price ; Whereas the levy must be fixed each week ; whereas pursuant to Article 5 of Regulation (EEC) No 837/68 of the Commission of 28 June 1968 on detailed rules for the application of levies on sugar ('), as last amended by Regu ­ lation (EEC) No 1428/78 (2), the levy is altered only if the variation in the elements used to calculate it would entail an increase or a reduction of not less than ECU 0,06 per 100 kilograms in relation to the levy previously fixed ; Whereas in accordance with Article 21 (1 ) of Regulation (EEC) No 1785/81 , the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas if the levy system is to operate normally, levies should be calculated on currencies on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for HAS ADOPTED THIS REGULATION : Article 1 1 . The import levy referred to in Article 16 ( 1 ) of Regu ­ lation (EEC) No 1785/81 is now ECU 1,04 per 100 kilo ­ grams in respect of molasses falling within CN codes 1703 10 00 and 1703 90 00. 2. However, no import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC. Article 2 This Regulation shall enter into force on 9 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1992. For the Commission Ray MAC SHARRY Member of the Commission O OJ No L 151 , 30. 6. 1968, p. 42. 0 OJ No L 171 , 28 . 6. 1978, p. 34. (3) OJ No L 164, 24. 6 . 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p. 9 .